Citation Nr: 1326701	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-21 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Programs Service in Nashville, Tennessee


THE ISSUE

Basic eligibility for a standard government headstone or marker at government expense.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The late serviceman who is the subject of this appeal had active naval service that has been characterized as other than honorable.  The appellant in the present appeal is the late serviceman's father.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the National Cemetery Administration Memorial Programs Service, at the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for basic eligibility for a standard government headstone or marker for the late serviceman's gravesite, to be furnished at government expense.


FINDINGS OF FACT

In correspondence dated in May 2012, prior to the promulgation of a decision in the appeal, the appellant expressly requested to withdraw his appeal with regard to the denial of his claim for basic eligibility for a standard government headstone or marker at government expense, which is currently in appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for basic eligibility for a standard government headstone or marker at government expense have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the claim for basic eligibility for a standard government headstone or marker at government expense was certified to the Board in early May 2012.  Thereafter, in a handwritten statement submitted in correspondence dated in mid-May 2012 and received by the Board in late May 2012, the appellant essentially requested a withdrawal of his appeal of the July 2011 decision of the National Cemetery Administration Memorial Programs Service denying basic eligibility for a standard government headstone or marker.  This withdrawal request was presented to the Board in writing and was submitted prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the July 2011 rating decision, with respect to the issue of basic eligibility to be furnished with a standard government headstone or marker at government expense, is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


